82295: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13323: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82295


Short Caption:BISH (TRAVIS) VS. JUSTICE CT. FOR SPARKS TWP.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR202911Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTravis BishEvelyn A. Grosenick
							(Washoe County Public Defender)
						Kathryn E. Reynolds
							(Washoe County Public Defender)
						


RespondentJessica L. LongleyMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentJustice Court for Sparks TownshipMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/08/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


01/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-00553




01/25/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-02220




02/10/2021Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)21-03954




02/10/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-03995




05/10/2021BriefFiled Appellant's Opening Brief. (SC)21-13323




05/10/2021AppendixFiled Joint Appendix. (SC)21-13325




05/13/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellant's Motion to File Sealed Exhibits Under Seal. (SC)21-13754




05/18/2021MotionFiled Appellant's Motion to File Sealed Exhibits under Sealed. (SC)21-14267




06/04/2021Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the supplemental appendix received on May 18, 2021, under seal.  (SC)21-16076




06/04/2021AppendixFiled Appellant's Supplemental (SEALED) Joint Appendix.  (SC)


06/08/2021Notice/IncomingFiled Notice of Appearance (Marilee Cate, Deputy District Attorney, and hereby gives notice of appearance as counsel for Respondent). (SC)21-16446




06/08/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-16447




06/08/2021AppendixFiled Respondent's Appendix to Motion to Dismiss. (SC)21-16448




06/08/2021MotionFiled Respondent's Motion to Suspend/Stay the Briefing Schedule Until the Motion to Dismiss is Decided or, in the Alternative, Motion for Enlargement of Time. (SC)21-16450




06/16/2021MotionFiled Stipulation to Extend Time to File Opposition to Motion to Dismiss. (SC)21-17400




06/16/2021MotionFiled Appellant's Non Opposition to Motion to Stay Briefing Schedule Pending Resolution of Motion to Dismiss. (SC)21-17401




06/22/2021MotionFiled Appellant's Opposition to Respondent's Motion to Dismiss. (SC)21-17973




06/25/2021Order/ProceduralFiled Order Approving Stipulation and Granting Motion. The stipulation of the parties extending the time for filing the opposition to the motion to dismiss is approved.  The opposition was filed on June 22, 2021.  Respondents shall have until June 29, 2021, to file and serve a reply, if deemed necessary. The unopposed motion to suspend the briefing schedule pending resolution of the motion to dismiss is granted. The briefing schedule is suspended pending further order of this court. (SC)21-18345




06/29/2021MotionFiled Respondent's Reply in Support of Motion to Dismiss Appeal. (SC)21-18634




07/13/2021Order/ProceduralFiled Order.  Respondents have moved to dismiss.  The motion to dismiss is denied without prejudice to this court's right to consider the issue of jurisdiction and the appropriate procedural process as this court's analysis of the merits proceeds.  (SC)21-20146




12/14/2021MotionFiled Motion to Reinstate Briefing Schedule. (SC)21-35646




12/15/2021Order/ProceduralFiled Order Reinstating Briefing. Appellant's motion to reinstate the briefing schedule is granted. Respondents shall have 28 days from the date of this order to file and serve the answering brief.  (SC)21-35724




01/12/2022BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED 1/12/22) (SC)


01/12/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-01285




01/12/2022BriefFiled Respondent's Answering Brief. (SC)22-01287




01/12/2022AppendixFiled Respondent's Appendix to Answering Brief. (SC)22-01290




02/10/2022BriefFiled Appellant's Reply Brief. (SC)22-04560




02/10/2022Case Status UpdateBriefing Completed/To Screening. (SC)


04/27/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-13323




05/23/2022RemittiturIssued Remittitur. (SC)22-16188




05/23/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 24, 2022. (SC)22-16188





Combined Case View